

Exhibit 10.23
National Retail Properties, Inc.
Restricted Stock Award Agreement - Service


This Restricted Stock Award Agreement (this “Agreement”) is entered into between
National Retail Properties, Inc., a Maryland corporation (the “Company”), and
____________________ (the “Participant”) pursuant to the Stock Award granted to
the Participant effective as of __________, 20___ (the “Date of Grant”),
pursuant to the terms of and under the National Retail Properties, Inc. 2007
Performance Incentive Plan (the “Plan”). In consideration of the mutual promises
and covenants made herein and the terms and conditions of the Plan, which is
wholly incorporated herein by reference, the parties hereby agree as follows:


1.    Definitions. All terms defined in the Participant’s Employment Agreement,
as defined herein, shall have the same meaning herein whether or not
specifically defined herein or in the Plan. All terms defined within the Plan
shall have the same meaning herein whether specifically defined herein or not.
Additionally, the following definitions shall apply to this Agreement:


(a)
Cause shall have the meaning ascribed to that term in the Employment Agreement.



(b)
Change of Control shall have the meaning ascribed to that term in Section 2.E.
of the Plan and such definition shall not be changed by the subsequent
replacement of or superseding of said Plan after the date of this Agreement.



(c)
Code shall mean the Internal Revenue Code of 1986, as amended, and any successor
statute.



(d)
Disability shall have the meaning ascribed to that term in the Employment
Agreement.



(e)
Employment Agreement shall mean that certain Employment Agreement dated
__________, ______, [as amended on __________, 20___,] between the Participant
and the Company which is in effect on the date of this Agreement.



(f)
Good Reason shall have the meaning ascribed to that term in the Employment
Agreement.



(g)
Restricted Stock shall mean the Stock Award that is the subject of this
Agreement.



(h)
Term shall have the meaning ascribed to that term in the Employment Agreement.



(i)
Unvested Restricted Stock shall mean shares of Restricted Stock that are subject
to forfeiture under the terms of this Agreement.



(j)
Vesting Date shall mean the date on which all or a portion of the Restricted
Stock is no longer subject to forfeiture under the terms of this Agreement.



(k)
Vested Restricted Stock shall mean shares of Restricted Stock that are not
subject to forfeiture under the terms of this Agreement.



To the extent there is a conflict between the definition given to a defined term
in this Agreement, the Plan and the Employment Agreement, the definition in the
Employment Agreement shall control, or if no definition is contained in the
Employment Agreement, the definition in the Plan shall control.




1

--------------------------------------------------------------------------------





2.    Award. As of the Date of Grant, the Company hereby awards and grants to
the Participant a Restricted Stock Award of _____ shares of Common Stock of the
Company (collectively, the “Restricted Stock”).


3.
Vesting.



(a)
The Restricted Stock shall become Vested Restricted Stock in four (4) annual and
equal installments based on the Participant’s Continuous Service through January
1 of each of the four years following the Date of Grant (each installment being
a “Vesting Date”). Accordingly, the Restricted Stock Award granted under this
Agreement shall vest as follows:



Continuous Service through this Vesting Date
Percentage of Restricted Stock Award to Vest
January 1, 20___
25%
January 1, 20___
25%
January 1, 20___
25%
January 1, 20___
25%



(b)
In the event that the Participant’s employment is terminated as a result of
death or Disability, the Participant shall vest in the Restricted Stock with
such vesting occurring as of the day before the termination of employment and no
portion of the Restricted Stock shall be Unvested Restricted Stock.



(c)
In the event the Participant’s employment terminates as a result of the
non-renewal by the Company of the Term of the Employment Agreement in effect on
the Date of Grant (the “Current Term”), the Participant shall vest in the
Restricted Stock with such vesting occurring as of the day before the
termination of employment and no portion of the Restricted Stock shall be
Unvested Restricted Stock. In the event the Participant’s employment terminates
as a result of the Company’s non-renewal of any subsequent renewal Term (a
“Renewal Term”) of the Employment Agreement, the Participant shall vest in a
pro-rata portion of the Restricted Stock determined based on the Participant’s
date of termination of employment in accordance with Section 3(h) below. In the
event the Participant’s employment terminates as a result of the non-renewal of
the Term of the Employment Agreement by the Participant, whether at the end of
the Current Term or any Renewal Term, all Unvested Restricted Stock shall
immediately and without notice be forfeited and the Participant shall have no
rights with respect to such Unvested Restricted Stock. The shares of Unvested
Restricted Stock which do not vest shall immediately and without notice be
forfeited and the Participant shall have no rights with respect to such Unvested
Restricted Stock.



(d)
In the event the Participant’s employment is terminated by the Company without
Cause or if the Participant terminates his/her employment with Good Reason, the
Participant shall vest in the Restricted Stock with such vesting occurring as of
the day before the termination of employment and no portion of the Restricted
Stock shall be Unvested Restricted Stock.



(e)
In the event there is a Change in Control, as defined in the Plan, then the
Participant shall vest in the Restricted Stock as of the effective date of any
such Change in Control.



2

--------------------------------------------------------------------------------







(f)
Except as is provided in Section 9 of the Plan, any adjustment to an award of
Restricted Stock pursuant to Section 9 of the Plan shall not change the ratio of
Unvested Restricted Stock to Vested Restricted Stock.



(g)
In the event the Participant’s employment is terminated for Cause or if the
Participant terminates his/her employment without Good Reason, all Unvested
Restricted Stock shall immediately and without notice be forfeited and the
Participant shall have no rights with respect to such Unvested Restricted Stock.

(h)
If the Participant is entitled to vest in a pro-rata portion of the Restricted
Stock, the number of shares of Unvested Restricted Stock which vest (or
additional shares which shall vest if some of the shares have already vested)
shall be determined by multiplying the number of shares scheduled to vest on the
next scheduled vesting following the date of termination of employment by a
fraction, the numerator of which is the number of days elapsed between the
January 1 preceding the date of the termination of employment and the date of
termination of employment, and the denominator of which is 365.

4.Shareholder Rights and Restrictions on Transfer. Subject to Section 7, the
Participant shall have all rights of a stockholder with respect to each share of
Unvested Restricted Stock, including the right to receive dividends and vote the
shares; provided, however, that (i) the Participant may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of shares of Unvested
Restricted Stock, (ii) the Company shall retain custody of the certificates
evidencing shares of Unvested Restricted Stock, and (iii) the Participant will
deliver to the Company a stock power, endorsed in blank, with respect to shares
of Unvested Restricted Stock. The limitations set forth in the preceding
sentence shall not apply to shares of Unvested Restricted Stock once such shares
become Vested Restricted Stock. If any transfer or other disposition of shares
of Unvested Restricted Stock is made or attempted, such transfer shall be null
and void and of no force and effect, and in addition to any other legal or
equitable remedies which it may have, the Company may enforce its rights by
action for specific performance (to the extent permitted by law) and the Company
shall refuse to recognize any transferee as one of its shareholders for any
purpose, including without limitation for purposes of dividend and voting
rights. This Agreement shall be binding upon the Participant and his heirs,
representatives, successors and assigns.


5.Stock Legends. In addition to such other legends that the Company determines
are necessary and appropriate pursuant to the Plan, each certificate of Common
Stock issued pursuant to this Agreement shall bear on its face the following
legend:


The shares represented by this certificate are subject to restrictions on
transfer, a copy of the terms of which will be furnished by the Company to the
holder of this certificate upon written request and without charge.


6.Dividends on Unvested Shares and Tax Matters. You agree that you will not file
an election under Section 83(b) of the Code with respect to the Restricted Stock
covered by this Agreement. In accordance with Internal Revenue Service (“IRS”)
rules and regulations and assuming the Participant has not filed a timely
election under Section 83(b) of the Code, the Company is treated as the owner
for Federal income tax purposes of shares of Unvested Restricted Stock and all
the dividends paid on the Participant’s Unvested Restricted Stock shall be
classified as wages and included in the Participant’s Form W-2 in each of the
respective years. In addition, a portion of each dividend on the Unvested
Restricted Stock payable to the Participant will be remitted to the Company from
the Company’s transfer agent to facilitate compliance with


3

--------------------------------------------------------------------------------





applicable tax withholding requirements or the Company may implement such other
procedures as it deems appropriate to comply with tax withholding requirements.
These monies will be remitted to the IRS on behalf of the Participant for
various payroll taxes resulting from this portion of the dividend. The amount of
the dividend paid on the Participant’s Vested Restricted Stock shall be reported
as dividend income on Form 1099-DIV, which is prepared by and delivered to the
Participant directly from the transfer agent. The total amount reported as wages
on the Participant’s W-2 plus the amount reported as dividend income on the
Participant’s 1099-DIV shall equal the total dividends paid to the Participant
during the respective year.


Upon removal of the restrictions on the Unvested Restricted Stock, a taxable
event will occur and the Participant will be responsible for payment of taxes
due.


In the event that the Participant, in violation of the first sentence of this
Section 6. files an election under Section 83(b) of the Code with respect to the
shares of Unvested Restricted Stock covered by this Agreement, all such Unvested
Restricted Stock shall, immediately prior to such filing and without notice, be
forfeited by the Participant and the Participant shall have no rights with
respect to such Unvested Restricted Stock as of and subsequent to the date of
such filing.


7.Corporate Event. In the event of the declaration of a spin-off, a stock split,
a recapitalization, a merger or a similar transaction affecting the Company’s
outstanding securities without receipt of consideration, any new, substituted or
additional securities or other property (including money paid other than as a
cash dividend) which are distributed with respect to Unvested Restricted Stock
shall immediately be subject to the vesting and other restrictions of this
Agreement to the same extent as the Unvested Restricted Stock to which such
distributed property relates.


8.Right to Continued Services. Nothing herein shall confer upon the Participant
any right to continued employment by the Company or any subsidiaries or
affiliates or to continued service as a Director or limit in any way the right
of the Company or any subsidiary or affiliate at any time to terminate or alter
the terms of that employment or services as a Director.


9.Prior Agreements. This Agreement, the Plan and certain definitions under the
Employment Agreement constitute the entire understanding between the Participant
and the Company regarding this Stock Award. Notwithstanding the terms of the
Employment Agreement, or any other agreement between the Participant and the
Company, the Restricted Stock awarded to the Participant under this Agreement
shall vest only in accordance with the terms of this Agreement and any
applicable vesting or accelerated vesting provisions contained in the Employment
Agreement or any other agreement between the Participant and the Company are
superseded by the terms of this Agreement.


10.Acceptance of Agreement. The shares of the Restricted Stock are granted
subject to all of the applicable terms and provisions of the Plan and this
Agreement. The terms and provisions of the Plan are incorporated by reference
herein. The Participant accepts and agrees to be bound by all the terms and
conditions hereof.


11.Section 409A Compliance. To the fullest extent applicable, amounts and
benefits payable under this Agreement are intended to be exempt from the
definition of “nonqualified deferred compensation” under Section 409A of the
Code in accordance with one or more of the exemptions available under Section
409A of the Code. To the extent that any such amount or benefit is or becomes
subject to Section 409A of the Code due to a failure to qualify for an exemption
from the definition of nonqualified deferred compensation, this Agreement is
intended to comply with the applicable requirements of Section 409A of


4

--------------------------------------------------------------------------------





the Code with respect to such amounts or benefits. This Agreement shall be
interpreted and administered to the extent possible in a manner consistent with
the foregoing statement of intent.


Notwithstanding anything in this Agreement or elsewhere to the contrary, if the
Participant is a Specified Employee (within the meaning of Section
409A(a)(2)(B)(i) of the Code, and as determined by the Company) on the date of
termination of the Executive's employment and the Company reasonably determines
that any amount or benefit payable under this Agreement payable due to the
Participant’s separation from service, within the meaning of Section
409A(a)(2)(A)(i) of the Code (“Separation Date”), constitutes nonqualified
deferred compensation that will subject the Participant to “additional tax”
under Section 409A(a)(1)(B) of the Code (together with any interest or penalties
imposed with respect to, or in connection with, such tax, a “409A Tax”) with
respect to the payment of such amount or benefit if paid or provided at the time
specified in this Agreement, then the payment provision thereof shall be
postponed to the first business day following the six month anniversary of the
Participant’s Separation Date or, if earlier, the date of the Participant’s
death.


Executed as of the _____ day of __________, 20___.


National Retail Properties, Inc.




By:                        
Name:                        
Title:    Chairman of the Compensation Committee




I have read the Agreement and the Plan and agree to the terms of this Stock
Award, including, but not limited to, the vesting terms provided in Sections 3
and 7, and the provisions of Section 9. I acknowledge and accept that such
vesting terms may be different than vesting terms described in my Employment
Agreement and that the vesting terms provided for in this Agreement shall
control the Stock Award granted hereunder.


Participant:




By:                        
Name:                        


5